567 F.2d 269
Doreen CHAMBERS, Appellant,Anthony G. Chambers, Plaintiff,v.G. D. SEARLE & COMPANY, Appellee.
No. 76-1521.
United States Court of Appeals,Fourth Circuit.
Argued Dec. 6, 1977.Decided Dec. 15, 1977.

Alan M. Perlman, Silver Spring, Md., for appellant.
William P. Richmond, Chicago, Ill.  (Sidley & Austin, Chicago, Ill., J. Joseph Barse, Washington, D. C., John F. Gionfriddo, Vienna, Va., on brief), for appellee.
Before WINTER and RUSSELL, Circuit Judges, and FIELD, Senior Circuit Judge.
PER CURIAM:


1
Plaintiff sued G. D. Searle & Co.  (Searle) alleging that as a result of taking an oral contraceptive manufactured and sold by Searle, she had contracted cerebral thrombosis, and that Searle was liable for her injuries on the grounds of fraud, implied warranty, strict liability and negligence.  At the conclusion of the plaintiff's case, the district court granted Searle's motion for a directed verdict, ruling, in a carefully considered and thorough opinion, that plaintiff had failed to adduce sufficient evidence to permit a jury to return a verdict in her favor on any one of the four theories of liability which she asserted.  She appeals, contending that the district court was in error with regard to her claim of negligence on the part of Searle which resulted in her injuries.


2
After hearing oral argument and considering the briefs and record, we see no error.  We are not persuaded that the evidence was sufficient to permit the jury to determine whether Searle was negligent in not pursuing medical research to determine the possible consequences from taking the oral contraceptive, or in failing to discover those consequences, or in the adequacy of the warnings given to physicians in the light of the medical knowledge at the time, or in overpromotion of sales of the product.  On the issues presented on appeal, we affirm on the opinion of the district court.  Chambers v. G. D. Searle & Co., et al., 441 F. Supp. 377 (D.Md.1975).


3
AFFIRMED.